It is stipulated between the parties herein that the same legal questions were involved in the appeal as in No. 3217, Vic S.Griffith and Fidelity and Deposit Company of Maryland, aCorporation, Appellants, v. State of Arizona, Acting for Itselfand on Behalf of Pima County, Arizona, Appellee, ante, p. 517,20 P.2d 289, just decided, and that the decision herein might follow the decision in the case just cited. For these reasons the judgment of the superior court of Pima county is reversed and the case remanded for a new trial. *Page 537